Citation Nr: 0524981	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for irritable bowel syndrome and cholecystectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for his irritable bowel syndrome and 
cholecystectomy.  The veteran responded by filing a timely 
Notice of Disagreement, initiating an appeal of this 
disability.  He was sent a Statement of the Case by the RO, 
and responded with a timely substantive appeal, perfecting 
his appeal.  In May 2005, he testified before the undersigned 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased rating for his service-
connected irritable bowel syndrome and cholecystectomy.  He 
underwent VA examination of this disability in September 
2002; however, at his May 2005 personal hearing, he stated 
his gastrointestinal disability has worsened since that time.  
Therefore, a new VA examination is required in order to 
determine the current level of impairment resulting from the 
veteran's disability.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  
38 U.S.C.A. § 5103A (West 2002); Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Next, the veteran also stated at his May 2005 hearing that he 
has received recent treatment for his service-connected 
disability at the VA medical centers in Bay Pines and Fort 
Myers, FL.  As these recent medical treatment records are not 
yet associated with the claims file, they must be obtained 
prior to any final adjudication by the Board.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  This duty includes 
obtaining pertinent medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 2002).  

Therefore, in light of the above, this claim is remanded to 
the RO for the following additional development:

1.	The RO should request the veteran 
submit the names and addresses of all 
medical care providers, both VA and 
private, who have treated him since the 
initiation of his claim for his irritable 
bowel syndrome.  After securing the 
necessary release, the RO should obtain 
these records, to include any treatment 
records not yet obtained from the VA 
medical facilities in Bay Pines and Fort 
Myers, FL.  If any records reported by 
the veteran are unavailable, the RO 
should so note for the record.  The 
veteran also retains the right to obtain 
and submit on his own behalf any 
pertinent medical evidence.  

2.	The veteran should be scheduled for 
a VA gastrointestinal examination in 
order to determine the degree of 
impairment resulting from his irritable 
bowel syndrome and cholecystectomy.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any tests considered necessary by 
the examiner.  The examiner should note 
the presence or absence of any weight 
loss or gain, and any loss of sphincter 
control.  Also, the examiner should 
record the frequency and severity of any 
abdominal distress, constipation, and/or 
diarrhea experienced by the veteran.  Any 
other resulting impairment from his 
irritable bowel syndrome and 
cholecystectomy should also be noted.  
The medical basis for all opinions 
expressed should be given.

3.	Thereafter, the RO should again 
consider the veteran's pending rating 
claim in light of any additional evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

